           Case 1:18-cv-02375-SAG Document 98 Filed 09/24/20 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND

         CHAMBERS OF                                                            101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                       BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                      Telephone (410) 962-7810
                                                                                       Fax (410) 962-2577
                                                                              MDD_DLBChambers@mdd.uscourts.gov




                                          September 24, 2020


                  ORDER RESCHEDULING SETTLEMENT CONFERENCE


         RE:     Shirley Johnson, Personal Representative of the Estate of Elbert Davis, Sr., et al.
                 v. Baltimore City Police Department, et al.
                 Civil No.: SAG-18-2375

 Dear Counsel:

       Please be advised that the settlement conference in this case has been rescheduled to
 Thursday, October 29, 2020. It will start at 9:00 a.m. and will be conducted virtually through the
 Zoom for Government video conferencing platform. A Zoom link will be circulated by my
 chambers a few days before the settlement conference.

        Please note that all directions and guidance contained in my September 18, 2020 Order
 apply. ECF No. 97. Your ex parte letters are due by October 15, 2020.

         I look forward to seeing you on October 29, 2020.

                                                        Very truly yours,

                                                               /s/

                                                        Deborah L. Boardman
                                                        United States Magistrate Judge

  cc:    Judge Stephanie A. Gallagher
